DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (WO 2008/090314 A1).
With regards to Claim 1, Grossman discloses a knee gear [Figures 1-11] including:
A cover member [(30) or (20)] configured to cover a knee;
An elongated pad [(20) or (30)] coupled to an outer side of the cover member;
A plurality of straps (15, 25) configured to wrap around the knee for securing the knee gear over the knee; and
One or more lights (10) coupled to the cover member or the elongated pad.
With regards to Claim 2, Grossman discloses an upper light (10) and a lower light (10) of the one or more lights are coupled to the elongated pad [note Figure 6], wherein the upper light is coupled near a top edge of the elongated pad and the lower light is coupled near a bottom edge of the elongated pad [note Figure 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (WO 2008/090314 A1).
With regards to Claim 10, Grossman discloses the claimed invention as cited above.  In addition, Gross discloses an upper light of the one or more lights (10) being coupled near a top edge of the cover member (30) and a lower light (10) being coupled near a bottom edge of the cover member [note Figure 6], but does not specifically teach a lower light coupled to the elongated pad (20) near a bottom edge of the elongated pad.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the lower light of Grossman to be coupled near a bottom edge of the elongated pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In this case, providing for the lower light to be coupled near the bottom edge of the elongated pad instead of the cover member would provide more illumination in directions/places as desired [e.g., towards the leg of the user].
Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Claim 3, the Applicant has sufficiently claimed and defined the knee gear, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in preceding Claims 1-2 and therein to the knee gear including the upper and lower lights each including:
A housing that has a transparent cover;
A light source encased in the housing adjacent to the transparent cover;
A control mechanism configured to turn the light source on and off; and
A power source configured to power the light source.
Subsequent Claims 4-9 and 11 are allowable due to dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 5,716,120 A to Hung that teaches a knee gear that incorporates a light source with housing, cover, control mechanism, and power source [note Figures 4-6].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, May 16, 2022

/Jason M Han/Primary Examiner, Art Unit 2875